DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10-13, 16, are 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thrailkill et al. (US 20140090175).
In regards to Claim 1, Thrailkill teaches: A changing mat (10 – Fig. 1 and Para 0015) comprising: a rectangular base (22 – Fig. 2) component comprising a plurality of foldable sections (16/18 - Para 0021 – Fig. 2 and Fig. 5); an extendable component (32 – Fig. 2 – Para 0015) attached to one of the foldable sections (Para 0015 – ‘stitched or otherwise suitably connected to the third edge 25 of the central panel 22’); and a pair of flaps (28/30 – Fig. 1) rotatably attached to the rectangular base component via a plurality of hinges (see annotated Figure 5.1 below AND see note below).
Note: The definition of a hinge is ‘a jointed or flexible device on which a door, lid, or other swinging part turns’, as such, the other swinging part could be of a side panel (28/30 – Fig. 1/2) that is folded at the first edge and second edge (24/26 – Fig. 2 – Para 0015). As one can see from Figure 5.1 below arrows show the turning of the side panels to form a hinge at edges (24/26 – Fig. 2).

    PNG
    media_image1.png
    348
    306
    media_image1.png
    Greyscale

Annotated Figure 5.1 from Thrailkill

In regards to Claim 2, Thrailkill teaches:
In regards to Claim 3, Thrailkill teaches: The changing mat of claim 1, wherein each of the pair of flaps (28/30 – Fig. 1) are laterally attached (24/26 – Fig. 2) to the rectangular base component along a seam (see annotated Figure 5.1 from Thrailkill above).

    PNG
    media_image2.png
    687
    626
    media_image2.png
    Greyscale

Annotated Figure 2 from Thrailkill
In regards to Claim 4, Thrailkill teaches: The changing mat (10 – Fig. 1 and Para 0015) of claim 1, wherein each of the pair of flaps (28/30 – Fig. 2) are attached to a body section and a foot section (see annotated Figure 2 above from Thrailkill above) of the plurality of foldable sections (see annotated Figure 2 from Thrailkill above).
In regards to Claim 5, Thrailkill teaches: The changing mat of claim 1, wherein each of the pair of flaps comprise a semi-rigid perimeter (Para 0019 – ‘the rigid insert can be a polypropylene sheet that has some flexibility’ AND see note below).
Note: An insert that is rigid yet as some flexibility could be interpreted as an element that has semi-rigid properties. 
In regards to Claim 8, Thrailkill teaches: The changing mat of claim 1 further comprising a securing strap (Para 0020 - ‘fastening strip 54’) attached to a back side of the rectangular base component (Para 0020 – ‘the bottom side 14 of changing pad 10 is also equipped with a fastening strip 54’).
In regards to Claim 10, Thrailkill teaches: The changing mat of claim 1, wherein each of the plurality of hinges are fixable at a plurality of positions (Para 0004 - ‘The changing pad includes a first configuration in which the first side panel and the second side panel are folded over the first panel and a second configuration in which the first side panel is folded to form a first barrier positioned adjacent to the first panel and the second side panel is folded to form a second barrier positioned adjacent to the first panel opposite the first barrier’).
In regards to Claim 11, Thrailkill teaches: The changing mat of claim 1, wherein each of the pair of flaps are rotated via two hinges (see annotated Figure 5.1 above and Note from Claim 1).
In regards to Claim 12, Thrailkill teaches: The changing mat of claim 1, wherein each of the pair of flaps rotate perpendicularly to the rectangular base component (‘An angle α, which is created between the central panel 22 and the first sub-panel 36 of each of the first and second side panels 28, 30, and an angle β, is created between the first sub-panel 36 and the second sub-panel 40 of the first and second side panels 28, 30. The angles α and β may have any suitable measurement to provide the three-dimensional contour of the side panels 28, 30.’)(see annotated Figure 5.2 below).
Note: As stated any suitable angle can be created on either panel to create a 3D contour. As such any angle could be formed on the other two angles consistent to that it would total 180° as it would form a triangular shape. As such angles α and β could be of 90°.

    PNG
    media_image3.png
    352
    389
    media_image3.png
    Greyscale

Annotated Figure 5.2 from Thrailkill
In regards to Claim 13, Thrailkill teaches: A changing mat comprising: (see annotated Figure 2 above from Thrailkill) a rectangular base (22 – Fig. 2) component comprising a head section (see annotated Figure 2 above), a body section (see annotated Figure 2 above), and a foot section (see annotated Figure 2 above); an extendable component (32 – Fig. 2) longitudinally attached to the head section (Para 0015 – ‘stitched or otherwise suitably connected to the third edge 25 of the central panel 22’); and a pair of flaps (28/30 – Fig. 1) laterally attached to the rectangular base component via a pair of hinges (see annotated Figure 5.1 above AND see note from claim 1 above).
In regards to Claim 16, Thrailkill teaches: The changing mat of claim 13, wherein each of the pair of flaps comprise a semi-rigid perimeter (Para 0019 – ‘the rigid insert can be a polypropylene sheet that has some flexibility’ AND see note from claim 5 above). 
In regards to Claim 18, Thrailkill teaches: The changing mat of claim 13, wherein each of the pair of flaps rotate perpendicularly to the rectangular base component (‘An angle α, which is created between the central panel 22 and the first sub-panel 36 of each of the first and second side panels 28, 30, and an angle β, is created between the first sub-panel 36 and the second sub-panel 40 of the first and second side panels 28, 30. The angles α and β may have any suitable measurement to provide the three-dimensional contour of the side panels 28, 30.’) (see annotated Figure 5.2 above AND see note from Claim 12 above).
In regards to Claim 19, Thrailkill teaches: A changing mat for use as a portable diaper changing station (Para 0002), the changing mat (10 – Fig. 2 and Para 0015) (see annotated Figure 2 above from Thrailkill) comprising: a rectangular base (22 – Fig. 2) component comprising a head section (see annotated Figure 2 above), a body section (see annotated Figure 2 above), and a foot section (see annotated Figure 2 above); an extendable component (32 – Fig. 2) comprising a pocket longitudinally attached to the head section (Para 0015 – ‘stitched or otherwise suitably connected to the third edge 25 of the central panel 22’); and a pair of flaps (28/30 – Fig. 1) laterally attached to the body section and the foot section via a plurality of elastic hinges (see annotated Figure 5.1 above AND see note from claim 1 above)
In regards to Claim 20, Thrailkill teaches: The changing mat of claim 19, wherein the changing mat is water resistant (Para 0020 –‘the plastic and vinyl materials that make up the first and second sides 12, 14 are both substantially water proof and can be freely washed or sanitized’). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thrailkill et al. (US 20140090175) in view of Padilla et al. (US 20150128349). 
In regards to Claim 6, Thrailkill teaches: The changing mat of claim 1, but does not teach, wherein the extendable component comprises a pocket. Padilla teaches: a fourth section (27 – Fig. 1) where the compartment (51 – Fig. 1) can hold wipes. 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have added an extra flap or material to form a pocket from Padilla to the baby changing pad with third panel as an accessory component to store baby items used for changing is a common accessory feature found in changing pads. 
In regards to Claim 7, Thrailkill teaches: The changing mat of claim 6, wherein the extendable component (32 – Fig. 5) further comprises a closure element (52 and Para 0021 – ‘The third panel 32 folds over the lower section 18 such that the fastening strap 52 and the fastener 50 on the second side 14 of the third panel 32 secure the changing pad 10 in a closed state 60 indicated as "carry mode" in FIG. 5.’).
In regards to Claim 14, Thrailkill teaches: The changing mat of claim 13, wherein the extendable component comprises a pocket. Padilla teaches: a fourth section (27 – Fig. 1) where the compartment (51 – Fig. 1) can hold wipes.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have added an extra flap or material to form a pocket from Padilla to the baby changing pad with third panel as an accessory component to store baby items used for changing is a common accessory feature found in changing pads. 
In regards to Claim 15, Thrailkill teaches: The changing mat of claim 14, wherein the extendable component (32 – Fig. 5) further comprises a closure element (52 and Para 0021 – ‘The third panel 32 folds over the lower section 18 such that the fastening strap 52 and the fastener 50 on the second side 14 of the third panel 32 secure the changing pad 10 in a closed state 60 indicated as "carry mode" in FIG. 5.’).
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thrailkill et al. (US 20140090175) in view of Tishby (JP 2009533079)
In regards to Claim 9, Thrailkill teaches: The changing mat of claim 1, but does not teach, wherein the plurality of hinges are elastic hinges. Tishby teaches:
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an elastic hinge on the upward side portions from Tishby to the invention of Thraillkill since any additional means for attachment or external support without modifying the intended use of a device is considered to be an obvious modification. An elastic strap or other attachment piece such as a hinge, seam, hook/loop, male/female engagement are all considered to be common features used in foldable bedding pads to produce both open and closed configurations. 
In regards to Claim 17, Thrailkill teaches: The changing mat of claim 13, but does not teach, wherein each of the hinges are elastic hinges. Tishby teaches: wherein each of the hinges (Para 0045 ‘fold lines 102 are provided to install a hinge’) are elastic hinges (Para 0071 – ‘elastic strap 610’).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an elastic hinge on the upward side portions from Tishby to the invention of Thraillkill since any additional means for attachment or external support without modifying the intended use of a device is considered to be an obvious modification. An elastic strap or other attachment piece such as a hinge, seam, hook/loop, male/female engagement are all considered to be common features used in foldable bedding pads to produce both open and closed configurations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/29/2021